Citation Nr: 1743415	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-11 408	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to service-connected psoriasis and psoriatic arthritis.


REMAND

The Veteran served on active duty for training (ACDUTRA) from June 1983 to September 1983, and on active duty from July 1986 to July 1989. 

In December 2012, the Veteran testified at a hearing before a now retired Veterans Law Judge (VLJ).  In October 2016, the Board remanded this matter for further evidentiary development.

In an August 2017 letter, the Board notified the Veteran that the VLJ who conducted her December 2012 hearing had retired; this letter gave the Veteran the option of electing a new hearing before a different VLJ who would ultimately decide her claim or proceeding without a new hearing.  See 38 C.F.R. § 20.707 (2016) (requiring the VLJ who conducted a hearing to participate in the final determination on a claim).  In August 2017, the Veteran responded, declining a new hearing before a second VLJ.

By way of history, pursuant to a May 2013 Board remand, an initial VA examination was conducted in December 2015 to determine the etiology of the Veteran's diabetes mellitus.  While the examiner provided an opinion, the examiner did not review the Veteran's claims file.  The examiner found that the Veteran's diabetes was not related to service, but did not provide a rationale.  The examiner also found that the Veteran's diabetes was not caused or aggravated by the Veteran's service-connected psoriasis and psoriatic arthritis, as well as the medication taken for a service-connected disorder.  The examiner stated that while the Veteran initially used corticosteroids, which "may" have had an effect on blood sugars, her current treatments did not affect diabetes.  The RO found the opinion to be inadequate, and requested an addendum opinion, which was provided in February 2016 by another examiner.  While the examiner agreed with the opinion of the December 2015 VA examiner, this examiner also did not review the claims file.  Accordingly, to ensure compliance with the directives of the Board's May 2013 remand, this matter was remanded in October 2016 for a supplemental opinion, to include a complete rationale based on a review of the Veteran's claims file.

Pursuant to the October 2016 Board remand, a supplemental opinion was obtained in January 2017.  The examiner was asked to state whether: a) the Veteran's diabetes mellitus is related to the Veteran's active duty service; b) whether any diagnosed diabetes mellitus is due to or aggravated by any service-connected disorder, to include psoriasis, with psoriatic arthritis; and c) whether any diagnosed diabetes mellitus is due to or aggravated by any medication taken for a service-connected disorder, to include psoriasis, with psoriatic arthritis.  The examiner was also asked to review and discuss an August 2013 opinion from one of the Veteran's VA treating physicians from the VA Medical Center (VAMC) in Salisbury who stated that it was "as likely as not the her diabetes could have resulted from her psoriasis which originated while she was in service," and the internet articles dealing with the association between diabetes and psoriasis submitted in February 2016.

The January 2017 VA examiner noted review of the Veteran's claims file, to include the prior remand, the cited articles, the August 2013 VAMC Salisbury opinion, and the December 2015 and February 2016 VA opinions.  She opined that the Veteran's diabetes mellitus was less likely than not proximately due to or the result of military service or to a service-connected disorder, to include psoriasis, with psoriatic arthritis.  She stated that she "completely concurred" with the December 2015 and February 2016 VA opinions.  

The examiner explained that the "[VAMC] opinion from 2013 states that it is as likely as not that diabetes is caused by psoriasis based on a couple of literature articles.  But reading this article very clearly, we will find that what they described is a link, not causality.  One of them clearly summarized the findings by saying...the study does not show that psoriasis causes diabetes, just that there is a link between the two disorders.  Both diseases may have the same underlying etiologic process, as could be inflammation (as one of the articles calls it 'a common link'); however, this does not mean that one causes the other.  In another article, it read that psoriasis patients have higher rates of heart attacks, strokes, and cardiovascular-related deaths than the general population.  The examiner explained that this does not mean that this disease causes those problems, again, only that there is a link.  She stated that it was evident that while this Veteran uses steroids for her psoriatic arthritis, her blood sugar transitory was elevated.  However, the use of steroids was not long term, non-sustained, as well as her elevated blood sugar.  This did not cause the diabetes.  This was a transient effect.  Diabetes is a multifactorial disease, and we cannot conclude, from those studies, and from the current medical literature that psoriasis causes diabetes.  We cannot say in this specific case, with the medical evidence that psoriasis, or its treatment caused diabetes."

While the January 2017 VA examiner provided a thorough opinion regarding whether the Veteran's diabetes mellitus was caused by her service-connected psoriasis and psoriatic arthritis, the examiner did not discuss direct service connection or whether her diabetes mellitus was aggravated by her service-connected psoriasis and psoriatic arthritis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Thus, remand is necessary to obtain a new medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Submit the claims file to the January 2017 VA examiner in order for the examiner to provide the following medical opinion.  If that examiner is no longer available, an addendum may be obtained from an equally qualified examiner; a new VA examination should only be provided to the Veteran if any examiner finds such is necessary.

After reviewing the claims file, the examiner must opine as to the following:

a) Is it at least likely as not (a greater than 50% probability) that the Veteran's diabetes mellitus is related to the Veteran's active duty service.

b) Is it at least likely as not that any diagnosed diabetes mellitus is aggravated by any service-connected disorder, to include psoriasis, with psoriatic arthritis; 

c) Is it at least likely as not that any diagnosed diabetes mellitus is aggravated by any medication taken for a service-connected disorder, to include psoriasis, with psoriatic arthritis. 

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of any diabetes mellitus prior to aggravation by the service-connected psoriasis, with psoriatic arthritis.

The examiner must also review and discuss the August 2013 opinion from one of the Veteran's VA treating physicians from the VA Medical Center in Salisbury who stated that it was "as likely as not the her diabetes could have resulted from her psoriasis which originated while she was in service," and the internet articles dealing with the association between diabetes and psoriasis submitted in February 2016.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, and after the Veteran has had an adequate opportunity to respond, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

